DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 16, in the reply filed on October 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both constrained layer system in Figure 5 and the graphs in Figures 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "second substrate" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "second substrate" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 8 – 16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Caldwell et al. (USPN 3,160,549).

Caldwell et al. discloses a tape for damping (Figures; Abstract), the tape comprising: a substrate defining a first face and an oppositely directed second face (Figure 1, #15; Column 4, lines 45 – 72); a first layer of viscoelastic damping material at least partially disposed on the first face of the substrate (Figure 1, #16; Column 3, lines 21 – 40); and a second layer of viscoelastic damping material at least partially disposed on the second face of the substrate (Figure 1, #18; Column 3, lines 21 – 40); wherein the substrate has a thickness within a range of from about 5 µm to about 3,000 µm (Column 4, lines 62 – 72), and each of the viscoelastic damping material layers has a thickness within a range of from about 2 µm to about 5,000 µm (Column 3, lines 58 – 61) as in claim 1. With respect to claims 2 and 3, at least one of the first substrate and the second substrate has a range of room temperature Young's Modulus of about 1 GPa to about 1000 GPa or about 20 GPa to about 500 GPa (Column 4, lines 11 – 16 and 45 – 61).  Regarding claim 4, the substrate comprises a metal foil (Column 4, lines 62 – 72).  For claim 6, the metal foil is a nonferrous-based foil (Column 4, lines 62 – 72). In claim 8, the metal foil comprises aluminum (Column 4, lines 62 – 72). With regard to claim 9, at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material comprises viscoelastic damping materials selected from the group comprising elastomers, polyurethanes,Amendment Dated: October 12, 2021Filed in Response to Office Action Dated: July 12, 2021 pressure sensitive adhesives, non-pressure sensitive adhesives, and combinations thereof (Column 3, line 58 to Column line 4, line 28; Column 4, line 73 to Column 5, line 19).  As in claim 10, both of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material are selected from the group comprising polyurethanes, pressure sensitive adhesives, non-pressure sensitive adhesives, and combinations thereof (Column 3, line 58 to Column line 4, line 28; Column 4, line 73 to Column 5, line 19).  With respect to claim 11, the pressure sensitive adhesives comprise an acrylic adhesive (Column 4, line 73 to Column 5, line 19).  Regarding claims 12 and 13, the first layer of viscoelastic damping material and the second layer of viscoelastic damping material have the same chemical composition or have different chemical compositions (Column 3, line 58 to Column line 4, line 28; Column 4, line 73 to Column 5, line 19).  For claim 14, at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material is substantially continuous (Figures).  In claim 15, at least one release liner at least partially disposed on at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material (Column 5, lines 20 – 35).  With regard to claim 16, a first release liner at least partially disposed on the first layer of viscoelastic damping material; and a second release liner at least partially disposed on the second layer of viscoelastic damping material (Column 5, lines 20 – 35).

Claims 1, 4 – 10, and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Niwa et al. (USPN 5,063,098).

Niwa et al. discloses a tape for damping (Figures; Abstract), the tape comprising: a substrate defining a first face and an oppositely directed second face (Figures 1 – 8, #1); a first layer of viscoelastic damping material at least partially disposed on the first face of the substrate (Figures 1 – 8, #2); and a second layer of viscoelastic damping material at least partially disposed on the second face of the substrate (Figures 1 – 8, #2); wherein the substrate has a thickness within a range of from about 5 µm to about 3,000 µm (Column 5, lines 33 – 39), and each of the viscoelastic damping material layers has a thickness within a range of from about 2 µm to about 5,000 µm (Column 5, lines 33 – 39) as in claim 1.  Regarding claim 4, the substrate comprises a metal foil (Column 3, lines 49 – 53).  For claims 5 - 7, the metal foil is a nonferrous-based foil, a ferrous foil, or a differential foil having a first region of a ferrous foil and a second region of a non-ferrous based foil (Column 3, lines 49 – 53).  In claim 8, the metal foil comprises aluminum (Column 3, lines 49 – 53). With regard to claim 9, at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material comprises viscoelastic damping materials selected from the group comprising elastomers, butyl rubber, styrenic block copolymer, polyurethanes,Amendment Dated: October 12, 2021Filed in Response to Office Action Dated: July 12, 2021 silicone rubbers, nitrile rubber, isoprene, butadiene, viscoelastic polymer gels, and combinations thereof (Column 3, lines 54 – 63).  As in claim 10, both of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material are selected from the group comprising elastomers, butyl rubber, styrenic block copolymer, polyurethanes, silicone rubbers, nitrile rubber, isoprene, butadiene, viscoelastic polymer gels, and combinations thereof (Column 3, lines 54 – 63).   Regarding claims 12 and 13, the first layer of viscoelastic damping material and the second layer of viscoelastic damping material have the same chemical composition or have different chemical compositions (Column 4, line 31 to Column 5, line 32).  For claim 14, at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material is substantially continuous (Column 4, line 31 to Column 5, line 32; Figures 1 – 8).  

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art discussing dampening laminates containing a substrate and viscoelastic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 19, 2021